DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 26, 2022, has been entered.
Claims 1, 3-6, 10, 13, 19, and 21-22 are amended; claim 2 is canceled; claim 23 is new.
The applicant contends:
(1) The primary reference, Muramoto, discloses a liquid supply nozzle whose nozzle body (415) comprises a series of gas ports (417b-d) (Fig. 10). These ports cannot reasonably be construed to teach the claimed gas supply source, as they are completely separate from Muramoto’s top plate (511) and, therefore, cannot satisfy the claim requirement that said top plate “includes an ejection nozzle” (p. 9).
(2) In the Advisory Action, the examiner observes that Muramoto provides two nozzles (411, 421), whereby one may be taken as the “liquid supply nozzle” and the other as the “ejection nozzle.” This interpretation is not plausible because neither nozzle is “fixed on the top plate,” as claim 1 requires. Further, neither nozzle supplies an atmosphere gas “directly into the first space,” since said nozzles couple to a connector (515) which leads to a preliminary space (p. 10). 
In response, 
(1) The new material requires the ejection nozzle to be “fixed on the top plate.” Because the specification does not use this verb – “fixed” – new matter rejections have been applied. Although Figure 3 shows an ejection nozzle (44) intersecting with the top plate (41), this depiction, alone, is insufficient to predicate the description of “fixed.” It is conceivable that the ejection nozzle simply inserts into an orifice formed within the top plate, and the specification does not clarify the matter. 
And yet, for argument’s sake, given the prior art disclosure of a nozzle which removably inserts within an orifice of a plate, a subsequent modification which simply “fixes” the nozzle to the orifice in a permanent manner fails to exceed the scope of ordinary skill – it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 US 164 (1893)).
Lastly, a defensible interpretation of “fixed” may enfold a circumstance in which Muramoto’s nozzle is held stationary, even if it possesses the capacity for mobility.
(2) The examiner addresses the objection relating to the “fixed” diction under (1), directly above. Apropos of Applicant’s second point, the examiner is nonplussed. As shown by Figure 9 of Muramoto, the nozzle (411) extends past the connector (515) such that its tip is situated within the first space [0098]. This paragraph continues: “Part of the inert gas supplied from the gas supply part 45 flows down in the…nozzle 411 through the opposing-member opening 514 and is supplied from the lower-surface jet opening 417a of the…nozzle 411 to the processing space 90.”
With reference to Figure 7, opening 417a supplies a gas from the gas supply source (45) [0092]. When coupled with the embodiment of Figure 9 where the “end of the…nozzle 411 is located below the lower edge of the opposing-member opening 514,” opening 417a is disposed within first space and, by definition, supplies a gas “directly into the first space,” as claim 1 required. 
The claims remain rejected over Muramoto and Kitano in accordance with the interpretation elaborated in the 4/18/22 Advisory Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1 and 13 have been amended to stipulate that the ejection nozzle is “fixed on the top plate.” The examiner cannot locate support in the specification for the aspect of a “fixed” connection. Although Figure 3 shows an ejection nozzle (44) intersecting with the top plate (41), this depiction, alone, is insufficient to predicate the description of “fixed.” It is conceivable, for instance, that the ejection nozzle simply inserts into an orifice formed within the top plate. For these reasons, the new material constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Each of these claims refers to “the housing,” but this term lacks antecedent basis. To advance prosecution, the examiner will provisionally interpret “housing” as denoting the walls structuring the substrate processing chamber of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 7-8, 11, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto et al., US 2016/0240401, in view of Kitano et al., US 2001/0003964.
Claim 1: Muramoto discloses a substrate processing apparatus, comprising (Fig. 8): 
A substrate processing chamber including a substrate holder (31) [0068];
A partition wall (51) including a top plate (511) that partitions a first space including the substrate holder from a second space ([0072], Fig. 2);
A liquid supply nozzle (411) which supplies processing liquid to the substrate via a through hole (518) (Fig. 10);
A nozzle arm configured to horizontally move the liquid supply nozzle (Fig. 5);
An ejection nozzle (421) disposed on the top plate and configured to supply a gas, via port 417a, directly into the first space [0092, 0098];
Wherein the top plate is downwardly movable to isolate the substrate holder from the second space [0074].
Muramoto’s through hole, however, is circular rather than “slit-shaped” (Fig. 3). Remedying this deficiency is Kitano, who inserts a liquid supply nozzle (34) into a slit-shaped through hole (33) formed within the top plate (32) of a partition wall (Fig. 5; [0066]). The nozzle (34), in turn, couples to an arm (35) to enable its lateral movement within the slit [0067]. It would have been obvious to configure Muramoto’s through hole in a slit shape, as a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 3, 7: As delineated by Figure 8 of Muramoto, the partition wall includes a top plate and a side wall surrounding a lateral side of the substrate.
Claims 4, 8, 11: Muramoto’s housing contains an air atmosphere [0127].
Claim 18: Figure 36 of Muramoto contemplates an alternative embodiment in which the top plate includes a column portion extending from a bottom of the plate. 
Claim 19: Muramoto provides a liquid receiving cup (37), whereby the column portion is smaller than the cup yet larger than the substrate (Fig. 36).
Claims 20-22: Muramoto provides pipes (417c, 417d) having openings positioned on opposing sides of the through hole, whereby they emit a gas to establish a fluid curtain between the first and second spaces [0091]. The alternatives of either evacuating or supplying fluid via the pipes would be obvious over the other, given that both strategies achieve the same result of fluid isolation within the through hole.  
Claims 5-6, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto in view of Kitano, and in further view of Nishi et al., US 2012/0234356.
Claims 5, 9, 12: Muramoto is silent regarding the configuration of the system in which the processing unit is embedded. In supplementation, Nishi integrates a series of liquid processing units (2) within a system arrangement comprising a common transfer path (142) (Fig. 2; [0035]). A transfer mechanism (143) traverses this path to convey substrates to each unit [0036]. It would have been obvious to the skilled artisan to arrange a plurality of processing units within a cluster tool to augment throughput. 
Claims 6, 10: Nishi supplies a gas into the common transfer path via a fan filter unit (147) [0036]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Muramoto in view of Kitano, and in further view of Fukatsu et al., US 2006/0102289.
Although Muramoto avails an ejection nozzle (531) and liquid supply nozzle (411) simultaneously (Fig. 16), the former is not disposed at a “peripheral portion of the top plate,” as claimed. Remedying this omission is Fukatsu, who discloses a processing apparatus having a centrally-situated liquid supply nozzle (11) and a peripherally-situated gas supply nozzle (9c-d), thereby demonstrating the suitability of spatially decoupling these two supply nozzles (Fig. 1; [0068]). It would have been obvious to try this competing solution, as choosing from a finite number of predictable solutions with a reasonable expectation of success would have been within the sphere of ordinary skill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716